          Case 4:20-cv-01563-HSG Document 86 Filed 02/18/21 Page 1 of 1



 1                             IN THE UNITED STATES DISTRICT COURT
 2                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
 3

 4   STATE OF CALIFORNIA et al.,                            Civil Case No.: 4:20-cv-01563-HSG
 5                          Plaintiffs,
 6
     v.
 7                                                          ORDER
     DONALD J. TRUMP, in his official
 8   capacity as President of the United States             Judge: Hon. Haywood S. Gilliam, Jr.
     of America et al.,
 9
                            Defendants.
10

11
             The Court hereby GRANTS Plaintiff State of Maine’s motion for Susan P. Herman to
12
      withdraw as attorney for Plaintiff State of Maine in this matter.
13

14
               2/18/2021
      Dated:_______________                                 ___________________________
15
                                                            Hon Haywood S. Gilliam, Jr.
16                                                          United States District Judge

17

18

19

20

21

22

23

24

25

26

27

28
